Motion Granted; Abatement Order filed January 5, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00830-CV
                                   ____________

     BP AMOCO EXPLORATION (IN AMENAS) LIMITED, Appellant

                                        V.

                    RENE BUTTACCIO, ET AL, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17466

                            ABATEMENT ORDER

      On December 28, 2016, the parties notified this court that they have reached
an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 15, 2017. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justice Brown (Justice McCally not
participating).